
	

113 HR 1227 IH: Stopping Trained in America Ph.D.s From Leaving the Economy Act of 2013
U.S. House of Representatives
2013-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1227
		IN THE HOUSE OF REPRESENTATIVES
		
			March 15, 2013
			Mr. Paulsen (for
			 himself, Mr. Quigley,
			 Mr. Renacci, and
			 Mr. Delaney) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to authorize
		  certain aliens who have earned a Ph.D. degree from a United States institution
		  of higher education in a field of science, technology, engineering, or
		  mathematics to be admitted for permanent residence and to be exempted from the
		  numerical limitations on H–1B nonimmigrants.
	
	
		1.Short titleThis Act may be cited as the
			 Stopping Trained in America Ph.D.s
			 From Leaving the Economy Act of 2013 or the
			 STAPLE
			 Act.
		2.Exemption from
			 numerical limitations on permanent residents for certain United States educated
			 immigrants
			(a)Aliens not
			 subject to direct numerical limitationsSection 201(b)(1) of the
			 Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended by adding at
			 the end the following:
				
					(F)Aliens who have
				earned a Ph.D. degree from a United States institution of higher education (as
				defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
				1001(a))) in a field of science, technology, engineering, or mathematics and
				who have an offer of employment from a United States employer in a field
				related to such
				degree.
					.
			(b)Procedure for
			 granting immigrant statusSection 204(a)(1)(F) of the Immigration
			 and Nationality Act (8 U.S.C. 1154(a)(1)(F)) is amended—
				(1)by striking
			 or after 203(b)(2),;
				(2)by inserting
			 , or 201(b)(1)(F) after 203(b)(3); and
				(3)by striking
			 Attorney General and inserting Secretary of Homeland
			 Security.
				3.Exemption from H–1B
			 numerical limitation for certain United States educated
			 nonimmigrantsSection
			 214(g)(5) of the Immigration and Nationality Act (8 U.S.C. 1184(g)(5)) is
			 amended—
			(1)in subparagraph
			 (B), by striking or at the end;
			(2)in subparagraph
			 (C), by striking the period at the end and inserting a semicolon; and
			(3)by adding at the
			 end the following:
				
					(D)has earned a Ph.D. degree from a United
				States institution of higher education (as defined in section 101(a) of the
				Higher Education Act of 1965 (20 U.S.C. 1001(a))) in a field of science,
				technology, engineering, or mathematics and with respect to whom the
				petitioning employer requires such education as a condition for the
				employment.
					.
			
